Citation Nr: 1137560	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  08-13 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for hearing loss; and if so, whether the claim may be granted.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a thoracolumbar spine disability.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from August 1966 to January 1970.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in November 2009.  This matter was originally on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In August 2009, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The issues of entitlement to service connection for hearing loss, tinnitus, and thoracolumbar spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A claim for service connection for hearing loss was denied by an April 2001 rating decision that was not appealed.

2.  Evidence submitted subsequent to the April 2001 rating decision is not cumulative or redundant of the evidence previously of record, and relates to an unestablished fact necessary to substantiate the claim.



CONCLUSIONS OF LAW

1.  The April 2001 rating decision which denied a claim for service connection for hearing loss is final. 38 U.S.C. § 7105 (c) (West 1991); 38 C.F.R. § 3.104, 20.302, 20.1103 (2000).

2.  New and material evidence has been submitted since the April 2001 rating decision, and the claim of entitlement to service connection for hearing loss is reopened.  38 U.S.C.A. §§ 5108; 38 C.F.R. §§ 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the Veteran's claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  
	
Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of Appeals for Veterans Claims held that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  This notice obligation does not modify the requirement that VA must provide a claimant notice of what is required to substantiate each element of a service-connection claim.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish his or her entitlement to the underlying claim for the benefit sought.

In order to satisfy the legislative intent underlying the VCAA notice requirement to provide claimants with a meaningful opportunity to participate in the adjudication of their claims, the VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate those element or elements required to establish service connection that were found insufficient in the previous denial.  In other words, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  The basis for the denial in the prior decision can be ascertained from the face of that decision.  

Initially, the Board observes that in light of the favorable outcome of this appeal with respect to the issue of whether new and material evidence has been submitted to reopen the claim, any perceived lack of notice or development under the VCAA should not be considered prejudicial.  To that end, the Board notes that it is expected that when the claim is returned to the RO for further development and reviewed on the basis of the additional evidence, the RO will properly conduct all necessary VCAA notice and development in accordance with its review of the underlying claim.

New and Material Evidence

In a decision dated in April 2001, the RO denied the Veteran's claim for service connection for hearing loss.  The Veteran did not appeal this decision.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  See 38 U.S.C. § 7105 (c) (West 1991); 38 C.F.R. § 3.104, 20.302, 20.1103 (2000).  Thus, the April 2001 rating decision is final.  

The Veteran's application to reopen his claim of service connection for hearing loss was received in November 2005.  A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The Board notes that by a September 2006 rating decision, the RO declined to reopen the Veteran's claim of entitlement to service connection for hearing loss.  On appeal, however, the Board must make its own determination as to whether any newly submitted evidence warrants a reopening of the claims.  This is important because the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claims on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2010).  Service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1110, 1131 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Sensorineural hearing loss can be service-connected on such a basis.  Alternatively, when a chronic disease is not present during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  
When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).    

The April 2001 rating decision denied service connection for hearing loss on the basis that the condition did not occur in nor was caused by service.  The rating decision noted that there was no evidence showing excessive exposure to noise during service.  Based on the grounds stated for the denial of service connection for hearing loss in the April 2001 rating decision, new and material evidence would consist of evidence of hearing loss or noise exposure in service, evidence of hearing loss within one year after discharge from service, evidence of continuity of symptomatology, and evidence linking the Veteran's hearing loss to active service.  
In this regard, additional evidence received since the April 2001 rating decision includes statements from the Veteran indicating that he was constantly exposed to loud aircraft noise, that he noticed his ears hurting and tickling while working around jets.

The Veteran also submitted a letter from his brother which in pertinent part stated, "... We were both stationed at VAW-121 N.A.S. Norfolk V[irgini]a.  While I was deployed to the South China Sea aboard the Carrier U.S.S. Intrepid, [the Veteran] was deployed to the Mediterranean aboard the Carrier U.S.S. Randolph.  ... After returing to Norfolk I noticed [the Veteran] didn't hear as well as he use to, and complained of a ringing in his ears.  We then deployed together to the South China Sea aboard the Carrier U.S.S. Intrepid.  ...  The ringing in his ears got worse due to constant launch and recovery operations during that cruise. ..."

In January 2009, the Veteran testified at an RO hearing that there were many times around the jet airplanes that his ears would tickle and hurt at the same time.  The Veteran testified that he had ringing in his ears back then but had gotten worse over the years.

In August 2009, the Veteran testified at a travel board hearing that he noticed a bit of difference in his hearing during service but that over the years it had become quite a problem.  

In regard to the evidence submitted since the April 2001 rating decision, the Board finds that the evidence is neither cumulative nor redundant.  Further, the Veteran's statements, including his testimony at the RO and before the Board relate to an unestablished fact necessary to substantiate the claim. 38 C.F.R. § 3.156(a).  The Board presumes that this evidence is credible.  See Justus v. Principi, 3 Vet. App. 510 (1992) (when determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed).

Therefore, the Board finds that the evidence received subsequent to April 2001 rating decision is new and material and serves to reopen the claim.  To this extent only, the appeal is granted.


ORDER

New and material evidence has been submitted, and the claim for service connection for hearing loss is reopened.


REMAND

The Veteran's DD Form 214 indicates that the Veteran was an electrician.  The Veteran testified at the RO in January 2009 that he was in the Navy aboard an aircraft carrier, the U.S.S. Randolph for three months and that his duty was taking care of the lowering of the aircraft, changing the black boxes, and taking care of the instruments on the instrument panel.  The Veteran also testified that he was required to be on the deck during launch and recoveries.  The Veteran testified that he was around jet engines constantly.  The Veteran testified that he was transferred to the U.S.S. Intrepid for approximately nine months and then the U.S.S. Roosevelt for three months; and that on both vessels performed the same duties and was subjected to the same noise exposure as on the first vessel.  The Veteran testified that he had a little trouble with his ears during service and ringing in his ears by the mid 1970s which had worsened over the years.    

In August 2009, the Veteran testified that he was an aviation electrician and that he took care of circuit boards and the wiring on airplanes.  The Veteran testified that he was required to be on deck at every launch in case there was something that happened to the airplane.  The Veteran testified that the hearing protection that he was provided "...had a little piece of foam in it, and I'd wear them over my ears. ..."

In May 2010, the Veteran's personnel records were associated with the claims file.  These records indicate that that the Veteran served in the Vietnam combat zone during all or part of the period for the months of July 1968 through December 1968 while attached to Carrier Airborne Early Warning Squadron 121 (CARAEWRON 121) as part of Attack Carrier Air Wing on board USS Intrepid.   

Under 38 U.S.C.A. § 1154, it is provided that in the case of Veterans of combat, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran. Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary. See also 38 C.F.R. § 3.304(d) (2010).

The phrase "engaged in combat with the enemy" requires that the Veteran "have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality." VAOPGCPREC 12-99.  The fact that the Veteran may have served in a "combat area" or "combat zone" does not mean that he himself engaged in combat with the enemy.  Id.  

The Veteran did not receive any medals or decorations that would signify combat service, and there is no evidence in the records to show that he was involved in combat.  However, the Board finds that the Veteran's reports of in-service exposure to loud noise are competent and credible, and it is reasonable to believe that the Veteran was exposed to noise from airplanes on the flight deck during the launching of airplanes.  As such, exposure to acoustic trauma in service is conceded.  

The March 2009 VA examiner opined that the hearing loss/tinnitus was not caused by or a result of excessive noise exposure during military service.  The examiner stated that the hearing at enlistment and discharge both revealed normal hearing bilaterally.  However, the examiner also stated that the Veteran did report that tinnitus began shortly after the military in the mid 1970s and that tinnitus was most likely due to a combination of service and civilian noise exposure.  The Board determined in November 2009 that because the March 2009 VA examiner's opinions were inconsistent, the entire report was not competent medical evidence.

In November 2009, the Board remanded the case for an additional VA examination.  The Veteran underwent a VA audio examination in January 2010.  After review of the claims file, interview with the Veteran, and audio examination, the VA examiner diagnosed bilateral sensorineural hearing loss and opined that hearing loss and tinnitus were not caused by or a result of military noise.  The examiner explained that the service time audiograms dated from 1968 to 1970 revealed normal hearing bilaterally.  

38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing during service.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA purposes (i.e., 38 C.F.R. § 3.385), and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Id. at 159.  As such, the Board finds that the January 2010 VA examiner should be given the opportunity to provide an addendum opinion with the knowledge that VA has conceded that the Veteran suffered acoustic trauma during military service. 

With respect to the Veteran's claim for service connection for a thoracolumbar spine disability, the Veteran has identified specific VA medical records which have not been associated with the claims file.  As such, prior to adjudication, these records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  VA outpatient treatment records pertaining to treatment for his thoracolumbar spine on September 11, 2006, June 16, 2007, July 24, 2007, August 13, 2007, January 7, 2008, January 10, 2008, September 4, 2008 at the Louis A Johnson VAMC and May 24, 2005, from VA outpatient Clinic in Parkersburg should be obtained and associated with the claims file.  

2.  The claims file should be returned to the VA examiner who conducted the June 2010 VA audio examination (or if she is no longer available, a suitable replacement).  After a thorough review of the claims file, the examiner is requested to provide an addendum opinion as to whether any current hearing loss and tinnitus are at least as likely as not related, in whole or in part, to the Veteran's active duty service, or to any incident therein, to include as due to aircraft jet engine noise exposure.  

The examiner should be mindful of the holding in Hensley, as noted in the discussion above and specifically address the question of whether any degree of hearing loss is the result of any in-service noise exposure.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


